 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11 DIANA IELATI,,                                   )   Case No. 2:19-cv-01327-MCE-DMC
                                                    )
12                    Plaintiff,                    )   ORDER GRANTING
                                                    )   STIPULATION TO CONTINUE
13              vs.                                 )   PRETRIAL DATES AND
                                                    )   DEADLINES
14 CIGNA; LIFE INSURANCE CO OF                      )
   NORTH AMERICA; and DOES 1                        )   Judge:      Morrison C. England, Jr.
15 through 100, inclusive,                          )   Ctrm:       7, 14th Fl.
                                                    )
16                    Defendant.                    )
                                                    )
17
18
19
20              Pursuant to the stipulation of the parties, and for good cause shown, the Court
21 hereby extends the case deadlines as follows:
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                                                   1                Case No. 2:19-cv-01327-MCE-DMC
                                                                 ORDER GRANTING STIPULATION TO
     173402.1
                                                                   CONTINUE PRETRIAL DATES AND
                                                                                         DEADLINES
               1    Event                                   Deadline
               2    Fact Discovery Cutoff                   From July 15, 2020 to October 15, 2020
               3    Expert designations due                 From September 11, 2020 to December
               4                                            11, 2020
               5    Supplemental expert designations due    From October 11, 2020 to January 11,
               6                                            2021
               7    Deadline to file dispositive motions    From December 11, 2020 to March 11,
               8                                            2021
               9
              10              IT IS SO ORDERED.
              11
              12 DATED: April 1, 2020
              13
              14
              15                                      _______________________________________
                                                      MORRISON C. ENGLAND, JR.
              16                                      UNITED STATES DISTRICT JUDGE

              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
                                                            2              Case No. 2:19-cv-01327-MCE-DMC
 MESERVE,
 MUMPER &                                                               ORDER GRANTING STIPULATION TO
HUGHES LLP
                   173402.1
                                                                          CONTINUE PRETRIAL DATES AND
                                                                                                DEADLINES
